DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 08 October 2022. Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 15/977,764 filed 11 May 2018, CON of 14/765,001 filed 31 July 2015, 371 of PCT/US2014/015172 filed 06 February 2014, PRO 61/926,704 filed 13 January 2014, PRO 61/783,774 filed 14 March 2013, PRO 61/762,197 filed 07 February 2013, PRO 61/761,405 filed 06 February 2013) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2, and 4-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by LUDT et al. (DE 19824015 C1; provided machine translation referenced herein).
Regarding Claim 1, LUDT discloses a blood treatment system and method for cleaning a hemodialysis circuit (system: pg. 1, par. 4; cleaning: pg. 2, par. 7), wherein the system comprises protective caps (pg. 2, par. 8) and tubing sets for blood supply and return lines (i.e., a kit… comprising at least one cap… and a blood circuit portion; pg. 3, par. 3). The protective caps are cylindrical caps 4, 38 comprising on end faces an opening 4b, 38b (i.e., at least one cap having a hole in a central region thereof) with a hydrophobic membrane 4a, 38a being air-permeable but liquid-impermeable (pg. 3, par. 6; pg. 3, par. 12-13), as shown in FIGs. 2 and 6 (i.e., a hydrophobic membrane attached to the at least one cap and covering the hole such that water or aqueous fluid is prevented from flowing through the hole but air or other gas is not).
The limitations “for priming a blood treatment circuit” in the preamble and “for priming a fluid circuit used for extracorporeal blood treatment” are directed toward intended uses of the claimed kit. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). Thus, these limitations are not subject to patentability.
Furthermore, regarding the limitation “for priming a blood treatment circuit” in the preamble, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).
Regarding Claim 2, LUDT discloses the kit of Claim 1. LUDT further discloses the system comprises tubing sets for blood supply and return lines (i.e., wherein the blood circuit portion… includes the blood circuit portion; pg. 3, par. 3).
Regarding Claim 4, LUDT discloses the kit of Claim 1. LUDT further discloses the system includes a separation chamber 6 (i.e., wherein the blood circuit portion… includes the blood treatment filter; par. spanning pg. 2-3).
Regarding Claim 5, LUDT discloses the kit of Claim 1. LUDT further discloses venous and arterial protective caps having an outlet opening closed with a hydrophobic membrane (i.e., wherein the at least one cap includes two caps; FIG. 6, pg. 3, par. 12, 14).
Regarding Claim 6, LUDT discloses the kit of Claim 1. LUDT further discloses blood supply line 5 and blood return line 15 (i.e., including a blood line; FIG. 1, par. spanning pg. 2-3).
Regarding Claim 7, LUDT discloses the kit of Claim 1. LUDT further discloses arterial patient connection 1 and venous patient connection 3 (i.e., further comprising a patient access; FIG. 1, par. spanning pg. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LUDT et al. (DE 19824015 C1), as applied to Claim 1 above, and further in view of SCHEUNERT et al. (US PGPub 2002/0041825 A1).
Regarding Claims 3 and 10, LUDT discloses the kit of Claim 1. LUDT further discloses the system comprises tubing sets for blood supply and return lines (i.e., a predefined blood circuit; pg. 3, par. 3) and further discloses cannulas 1b, 3b for the blood supply and return lines (i.e., separate needles; pg. 3, par. 6). LUDT is deficient in disclosing the kit further comprises a dual lumen spike with connectors or that the kit includes a dual lumen bag spike with connectors.
SCHEUNERT discloses a dialysis machine that permits single-needle operation (abstract). As shown in FIG. 1a, feed and return lines 5, 6 for a patient’s blood are connected by means of a Y-connection piece 7 having two individual line branches 7a, 7b and common line branch 7c to which common blood line 8 and needle 9 are attached (p0026). Such a single-needle operation is capable of use as part of a disposable kit (p0014-0016); advantageously, the use of a single-needle line as disclosed by SCHEUNERT would simplify and reduce contamination concerns inherent with kits having more components, e.g., double-needle lines, such as that disclosed by LUDT. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a dual lumen spike with connectors as disclosed by SCHEUNERT to replace the double-needle lines in the dialysis kit disclosed by LUDT. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LUDT et al. (DE 19824015 C1), as applied to Claim 1 above, and further in view of COLLINS et al. (CA 2,431,155 C).
Regarding Claims 8 and 9, LUDT discloses the kit of Claim 1. LUDT is deficient in disclosing the cap is shaped to fit a Hansen-type connector or that the cap is shaped to fit a Hansen-type connector of a predefined dialyzer.
	COLLINS discloses that Hansen connectors are standard and known in the art (pg. 12, lines 12-13). Absent showings of unexpected results, criticality, or significance, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to connect the claimed cap to a port or line utilizing a Hansen connector as disclosed by COLLINS because such connectors are standard and known in the art. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777